EXHIBIT CATERPILLAR INC. SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN (Amended and Restated as of June 1, 2009) ARTICLE I -DEFINITIONS 1.1 General 1.2 Construction ARTICLE II -ELIGIBILITY AND PARTICIPATION 2.1 Existing Participants 2.2 New Participants ARTICLE III -DEFERRAL CREDITS AND MATCHING CREDITS 3.1 Credits Ceased 3.2 Deferral Credits 3.3 Matching Credits ARTICLE IV -VESTING 4.1 Vesting ARTICLE V -INVESTMENT OF ACCOUNTS 5.1 Adjustment of Accounts 5.2 Investment Direction. 5.3 Special Company Stock Fund Provisions. 5.4 Application to Beneficiaries ARTICLE VI -DISTRIBUTIONS 6.1 General Right to Receive Distribution 6.2 Amount of Distribution 6.3 Form of Distribution. 6.4 Timing of Distribution. 6.5 Payment Upon Death. 6.6 Scheduled Distributions 6.7 Unscheduled Distributions ARTICLE VII -SPIN-OFF TO SDCP 7.1 General 7.2 Amounts Spun-Off 7.3 Allocation of Amounts 7.4 Deferral Elections 7.5 Effective Date of Spin-Off ARTICLE VIII -ADMINISTRATION OF THE PLAN 8.1 General Powers and Duties 8.2 Certain Exercise of Discretion Prohibited 8.3 Claims Procedures ARTICLE IX -AMENDMENT 9.1 Amendment 9.2 Effect of Amendment 9.3 Termination ARTICLE X -GENERAL PROVISIONS 10.1 Participant’s Rights Unsecured 10.2 No Guaranty of Benefits 10.3 No Enlargement of Employee Rights 10.4 Section 409A. 10.5 Spendthrift Provision 10.6 Domestic Relations Orders 10.7 Incapacity of Recipient 10.8 Successors 10.9 Limitations on Liability 10.10 Conflicts CATERPILLAR INC. SUPPLEMENTAL EMPLOYEES’ INVESTMENT PLAN PREAMBLE Effective October 14, 1987, Caterpillar Inc. (the “Company”) established the Caterpillar Inc.
